EXHIBIT 10.5
 
NOTE


THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS.




THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBJECT TO
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS SUCH TERM IS DEFINED
BELOW) AND ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT
CERTAIN INTERCREDITOR AGREEMENT (THE “INTERCREDITOR AGREEMENT”) DATED AS OF JUNE
6, 2011 AMONG SILICON VALLEY BANK, AS SENIOR LENDER, THE BIA DIGITAL PARTNERS
SBIC II LP  AND ACKNOWLEDGED BY THE BORROWER (AS SUCH TERM IS DEFINED BELOW) AS
THE SAME  MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME
AS PERMITTED UNDER THE INTERCREDITOR AGREEMENT; AND EACH HOLDER OF THIS
INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT.




$7,500,000.00
June 6, 2011



FOR VALUE RECEIVED, intending to be legally bound hereby, GLOBAL TELECOM &
TECHNOLOGY, INC., a Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC., a Virginia corporation (“GTTA”), WBS CONNECT, LLC, a Colorado
limited liability company (“WBS”), PACKETEXCHANGE, INC., a Delaware corporation
(“PEI”) and PACKETEXCHANGE (USA), INC., a Delaware corporation (“PEIUSA” and
together with GTTI, GTTA, WBS and PEI, individually and collectively, jointly
and severally, the “Borrower”), hereby promise to pay to the order of BIA
DIGITAL PARTNERS SBIC II LP, a Delaware limited partnership or its registered
assigns (the “Purchaser”) at the office of the Purchaser initially located at
15120 Enterprise Court, Chantilly, VA 20151 (or such other address as the
Purchaser may specify in writing to Borrower), the principal sum of SEVEN
MILLION FIVE HUNDRED THOUSAND DOLLARS ($7,500,000.00), or such lesser amount as
shall equal the aggregate unpaid principal amount of this Note, on the dates
specified in the Note Purchase Agreement and to pay interest on such principal
amount on the dates and at the rates (including, if applicable, the Default
Rate) specified in the Note Purchase Agreement.  All payments due to the
Purchaser under this Note shall be made at the place, in the type of money and
funds and in the manner specified in the Note Purchase Agreement.


As used in this Note, “Note Purchase Agreement” shall mean the Note Purchase
Agreement dated as of the date hereof, among Borrower, the other Note Parties
signatory thereto and the financial institutions identified therein as
Purchasers, as amended, supplemented and/or modified from time to
time.  Capitalized terms that are used herein and not defined herein shall have
the meaning given to such terms in the Note Purchase Agreement.


This Note may be voluntarily prepaid, and is subject to mandatory prepayment, in
accordance with the provisions applicable to prepayments set forth in the Note
Purchase Agreement.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
This Note shall be construed and interpreted in accordance with the laws of the
State of New York (excluding the laws applicable to conflicts or choice of
law).  If any of the terms of this Note, or any agreement or instrument securing
payment hereof, shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not affect any of the other terms hereof or
such other instrument.


This Note is one of the Notes referred to in the Note Purchase Agreement.  The
holder of this Note is entitled to all of the benefits under the Note Purchase
Agreement and the other Note Documents including certain security provided
thereunder and, upon the occurrence of certain events or conditions, payment of
the Default Rate of interest.  In addition, in case an Event of Default shall
occur, the principal of, and accrued interest and fees, if any, on this Note
shall become due and payable in the manner and with the effect provided in the
Note Purchase Agreement.


Borrower hereby waives presentment for payment, demand, and, except for notices
specifically required by the Note Purchase Agreement, notice of nonpayment,
notice of protest, and protest of this Note, and all other notices or demands in
connection with the delivery, acceptance, performance, default, dishonor, or
enforcement of the payment of this Note.


This Note was issued with original issue discount (as defined in § 1273(a) of
the Code and Regulation § 1-1273-1 promulgated thereunder). The Purchaser can
obtain the information described in Regulation § 1. 1275-3 promulgated under the
Code by writing to: Global Telecom and Technology, Inc., 8484 Westpark Drive,
Suite 720, McLean, Virginia 22102, Attention:  Mr. Eric Swank.




[Signature Page to Follow]
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first above written.


GLOBAL TELECOM & TECHNOLOGY, INC.
 
 
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
By:
/s/ Eric A. Swank   
By:
/s/ Eric A. Swank 
Name:
Eric A. Swank
 
Name:
Eric A. Swank
Title:
Chief Financial Officer
 
 
 
Title:
Chief Financial Officer
PACKETEXCHANGE, INC.
 
 
 
WBS CONNECT, LLC
By:
/s/ Eric A. Swank   
By:
/s/ Eric A. Swank 
Name:
Eric A. Swank   
Name:
Eric A. Swank
Title:
 
 
Chief Financial Officer  
Title:
CFO of Managing Member
PACKETEXCHANGE (USA), INC.
 
 
   
By:
/s/ Eric A. Swank     
Name:
Eric A. Swank   
Title:
 
Chief Financial Officer   




